Name: Commission Regulation (EEC) No 3252/90 of 9 November 1990 on the issue of import licences for certain processed products obtained from sour cherries, originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 11 . 90 Official Journal of the European Communities No L 311 /25 COMMISSION REGULATION (EEC) No 3252/90 of 9 November 1990 on the issue of import licences for certain processed products obtained from sour cherries, originating in Yugoslavia with a national procedure, so long as the goods do not leave the Member State before being subject to such use ; Whereas, in order to ensure the sound management of the arrangements in question, taking into account the aforementioned objectives, provision should be made, at the importers' expense, for the lodging of a single secu ­ rity, to be released without delay in proportion to the quantities for which the proof of use has been provided ; Whereas the rules necessary for the management of the additional quantities should be laid down ; whereas these rules either supplement or derogate from Commission Regulation (EEC) No 4061 /88 of 21 December 1988 laying down further detailed rules of application as regards import licences for certain processed products obtained from sour cherries originating in Yugoslavia Q, as corrected by Regulation (EEC) No 582/89 ( ®) ; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2201/90 (2), and in particular Articles 14 (3) and 15 (4) thereof, Having regard to Council Regulation (EEC) No 1201 /88 of 28 April 1988 establishing import mechanisms for certain processed products obtained from sour cherries and originating in Yugoslavia ^), as amended by Regula ­ tion (EEC) No 2781 /90 (4), and in particular Article 5 thereof, Whereas the second paragraph of Article 4 of Regulation (EEC) No 1201 /88 provides for the issue of import licences for a quantity in addition to the 19 900 tonnes laid down in the Protocol with Yugoslavia, taking account of the situation on the Community market and of the quantities actually imported ; whereas, however, the prefe ­ rential rate does not apply to imports of this additional quantity ; Whereas Commission Regulation (EEC) No 1766/90 (*) suspended from 27 June the issuing of import licences under the aforementioned scheme because the quantities provided for in the Protocol were exceeded for 1990 ; Whereas, on the basis of an examination of the situation on the Community market and of the quantities actually imported, the second paragraph of Article 4 of Regulation (EEC) No 1201 /88 should be implemented to meet the specific needs of the processing industry for frozen sour cherries containing no added sugar falling within CN code ex 0811 90 90 ; whereas, in order to ensure that real needs are met, the major part of the additional quantities should be reserved for those importers who in the past obtained their supplies under this scheme, whilst allowing new importers access to these quantities ; Whereas the use must be verified in accordance with Commission Regulation (EEC) No 2823/87 of 18 September 1987 on the documents to be used for the purpose of implementing Community measures entailing verification of the use and/or destination of goods (*) ; whereas every Member State may introduce, in accordance HAS ADOPTED THIS REGULATION : Article 1 1 . Up to 31 December 1990, import licences for frozen sour cherries containing no added sugar falling within CN code ex 0811 90 90 originating in Yugoslavia shall be issued for an additional quantity of 5 500 tonnes. The cherries shall be released for free circulation with a view to being used for all kinds of processing with the exception of the production of preserves falling within CN code 2008. 2. The quantity laid down in paragraph 1 shall be allo ­ cated as follows : (a) 5 000 tonnes to those importers having submitted import licence applications for this product origina ­ ting in Yugoslavia under Regulation (EEC) No 1201 /88 during 1989 and 1990 ; (b) 500 tonnes to those importers who do not satisfy the condition laid down under (a). However, should the quantity referred to under (b) not be applied for, or only be applied for in part, the quantity available shall be allocated to the applications submitted pursuant to (a). (') OJ No L 49, 27 . 2. 1986, p. 1 . (J) OJ No L 201 , 31 . 7 . 1990, p. 1 . (3) OJ No L 115, 3 . 5. 1988 , p . 9 . ( «) OJ No L 265, 28 . 9 . 1990, p. 3 . 0 OJ No L 162, 28 . 6. 1990, p. 32. &lt; OJ No L 270 , 23 . 9 . 1987, p. 1 . 0 OJ No L 356, 24. 12. 1988, p. 45. (") OJ No L 63, 7. 3. 1989, p. 18 . No L 311 /26 Official Journal of the European Communities 10. 11 . 90 (b) Section 107 shall be completed with one of the follo ­ wing :  Reglamento (CEE) n ° 3252/90  Forordning (E0F) nr. 3252/90  Verordnung (EWG) Nr. 3252/90 3. No licence application may be for a quantity greater than that mentioned under points (a) or (b) of paragraph 2, as the case may be. 4. The licences shall be issued in accordance with Regulation (EEC) No 4061 /88 , save as otherwise provided in this Regulation.  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (EOK) Ã ±Ã Ã ¹Ã ¸. 3252/90  Regulation (EEC) No 3252/90  Reglement (CEE) n ° 3252/90  Regolamento (CEE) n. 3252/90  Verordening (EEG) nr. 3252/90  Regulamento (CEE) n? 3252/90. Article 4 Import licences issued in accordance with this Regulation shall bear one of the following entries in box 24 : a)  Aranceles de aduana que deberÃ ¡n pagarse : 18 %  Toldsats, der skal betales : 18% Article 2 1 . Notwithstanding Article 3 (1 ) of Commission Regu ­ lation (EEC) No 2405/89 ('), import licence applications shall be acceptable only if accompanied by proof of the lodging of a single guarantee of ECU 5 per 100 kilograms. 2. The security referred to in paragraph 1 shall be released without delay for the quantities for which the interested party provides proof that the products have been used for the purposes mentioned in Article 1 (1 ). Article 3 1 . The specific use mentioned in Article 1 shall be verified in accordance with Regulation (EEC) No 2823/87. 2. Subject to Article 16 of Regulation (EEC) No 2823/87 the T 5 control copy is to be completed as follows : (a) Section 104 shall be completed by putting a cross against either the pre-printed words 'Other (specify)' and adding one of the following :  Zu entrichtender Zoll : 18 %  Ã Ã ±Ã Ã ¼Ã ¿Ã ¯ ÃÃ Ã ¿Ã  ÃÃ »Ã ·Ã Ã Ã ¼Ã ® : 18 %  Customs duty to be paid : 1 8 %  Droits de douane a payer : 18 %  Dazi doganali da pagare : 18%  Te betalen douanerechten : 18 %  Direitos de alfandega a ser pagos : 18 % . b)  Destinado a ser utilizado para cualquier transfor ­ maciÃ ³n, a excepciÃ ³n de la fabricaciÃ ³n de las conservas comprendidas en el cÃ ³digo NC 2008 (Reglamento (CEE) n ° 3252/90)  Destinado a ser utilizado para cualquier transfor ­ maciÃ ³n, a excepciÃ ³n de la fabricaciÃ ³n de las conservas comprendidas en el cÃ ³digo NC 2008  Kan anvendes til enhver form for forarbejdning, bortset fra fremstilling af konserves henhÃ ¸rende under KN-kode 2008 (forordning (EÃF) nr. 3252/90)  Kan anvendes til enhver form for forarbejdning, bortset fra fremstilling af konserves henhÃ ¸rende under KN-kode 2008  Zur Verarbeitung bestimmt mit Ausnahme der Herstellung von Konserven, die unter den KN-Code 2008 fallen (Verordnung (EWG) Nr. 3252/90)  Zur Verarbeitung bestimmt mit Ausnahme der Herstellung von Konserven, die unter den KN-Code 2008 fallen  Ã Ã Ã ¿Ã  Ã Ã Ã ®Ã Ã · Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · Ã ¬Ã »Ã »Ã · Ã ±ÃÃ  Ã Ã ·Ã ½ Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ® Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¹Ã Ã ½ ÃÃ ¿Ã Ã µÃ ¼ÃÃ ¯ÃÃ Ã ¿Ã Ã ½ Ã Ã Ã ¿Ã ½ Ã ºÃ Ã ´Ã ¹Ã ºÃ  Ã £Ã  2008 [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 3252/901  Ã Ã Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã Ã Ã ®Ã Ã · Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · Ã ¬Ã »Ã »Ã · Ã ±ÃÃ  Ã Ã ·Ã ½ Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ® Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¹Ã Ã ½ ÃÃ ¿Ã Ã µÃ ¼ÃÃ ¯Ã ­ Ã Ã ¿Ã Ã ½ Ã Ã Ã ¿Ã ½ Ã ºÃ Ã ´Ã ¹Ã ºÃ  Ã £Ã  2008  To be used for all processing other than the manu ­ facture of preserves falling within CN code 2008  To be used for all processing other than the manu ­ facture of preserves falling within CN code 2008 (Regulation (EEC) No 3252/90)  DestinÃ © Ã etre utilise pour toute transformation a l'exclusion de la fabrication de conserves relevant du code NC 2008  Destine a etre utilise pour toute transformation Ã l'exclusion de la fabrication de conserves relevant du code NC 2008 [rÃ ¨glement (CEE) n0 3252/90]  Destinato ad essere utilizzato per ogni trasforma ­ zione, con l'esclusione delle conserve afferenti al codice NC 2008  Destinato ad essere utilizzato per ogni trasforma ­ zione, con l'esclusione delle conserve afferenti al codice NC 2008 [regolamento (CEE) n . 3252/90]  Bestemd voor verwerking, met uitzondering van het vervaardigen van conserven van GN-code 2008  Bestemd voor verwerking, met uitzondering vanhet vervaardigen van conserven van GN-code 2008 (Verordening (EEG) nr. 3252/90)  Destinado a ser utilizado para qualquer transfor ­ maÃ §Ã £o, excepto na fabricaÃ §Ã £o das conservas rela ­ tivas ao cÃ ³digo NC 2008.  Destinado a ser utilizado para qualquer transfor ­ maÃ §Ã £o, excepto na fabricaÃ §Ã £o das conservas relativas ao cÃ ³digo NC 2008 (Regulamento (CEE) n? 3252/90).(') OJ No L 227, 4. 8 . 1989, p. 34. 10 . 11 . 90 Official Journal of the European Communities No L 311 /27 Article 5 Import licence applications shall be submitted to the competent authorities of the Member States on 13 and 14 November 1990 . These authorities shall forward the applications to the Commission by 12 noon on 16 November 1990, indicating separately the quantities applied for under points (a) and (b) of Article 1 (2). Article 6 The Commission shall determine and communicate to the Member States by telex by 19 November 1990 the quantities for which licences have been issued under points (a) and (b) of Article 1 (2). Article 7 Licences for which applications have been forwarded in accordance with Article 5 shall be issued on 20 November 1990 at the latest. Article 8 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 November 1990 . For the Commission Ray MAC SHARRY Member of the Commission